DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-6 are allowable based upon their dependency thereof claim 1.
With regards to claim 7
The prior art does not disclose or suggest the claimed “a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode” in combination with the remaining claimed elements as set forth in claim 7.

With regards to method claim 10
The prior art does not disclose or suggest the claimed “applying a voltage across the first membrane and the second membrane; measuring capacitance between the first membrane and the second membrane and determining the pressure of the fluid by comparing the capacitance to a predetermined correlation of capacitance measurements to pressures” in combination with the remaining claimed elements as set forth in claim 10.
With regards to method claim 11
The prior art does not disclose or suggest the claimed “a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12 & 13 are allowable based upon their dependency thereof claim 11.
With regards to claim 14
The prior art does not disclose or suggest the claimed “a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature” in combination with the remaining claimed elements as set forth in claim 14.

With regards to claim 16
The prior art does not disclose or suggest the claimed “at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater” in combination with the remaining claimed elements as set forth in claim 16.
With regards to claims 17-23 are allowable based upon their dependency thereof claim 16.
With regards to method claim 24
The prior art does not disclose or suggest the claimed “at least three temperature sensors positioned respectively at the three locations, wherein the three temperature sensors are spaced apart angularly in relation to each other and radially outward from the heater and indicating windward direction of the flowing fluid in relation to the core material as a side of the core material on which the temperature measurements are lower than the temperature measurements on other sides of the core material” in combination with the remaining claimed elements as set forth in claim 24.
With regards to method claim 25 is allowable based upon its dependency thereof claim 24.




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muller WO 2019/030121 A1 discloses a measuring device for measuring the pressure of a medium in a receptacle. Said measuring device comprises: a capacitive pressure-measuring cell (10); and a metallic, rotationally symmetrical process connection (3), said pressure-measuring cell (10) having a movable ceramic measuring membrane (11) the first side of which is at least in partial contact with the medium and the second side of which, facing away from the medium, has a measuring electrode (14); and a ceramic cylindrical body (12), located opposite the second side of the measuring membrane (11) and having at least one counter-electrode (15) which forms a measuring capacitance together with the measuring electrode (14). The measuring membrane (11) is connected to the main body (3) via an annular joining point (13), thereby forming a measuring chamber, and the pressure-measuring cell (10) is fixed in the inner region of the process connection (3) and the measuring membrane (11) and an inner wall section of the process connection (3) seal an annular pressure-measuring space (6), which is connected to the receptacle via a channel (5), by means of a sealing element (7) in a pressure-tight manner, two opposite sealing surfaces (8a, 8b) being provided on the measuring membrane (2) and on the inner wall section for this purpose. According to the invention, the first side of the movable measuring membrane (11) has an annular projection (11a) which encircles a neck-type extension (5a) of the channel (5) protruding into the interior and the sealing surfaces (8a, 8b) are parallel to the axis of symmetry (S) of the process connection (3). The invention further relates to a , however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
Li et al. PG. Pub. No.: US 2017/0328800 A1 discloses a combo MEMS device, including: a substrate; a device layer on or above the substrate; a cap on or above the device layer; and at least two sensor units, being adjacent to each other and formed by the substrate, the device layer, and the cap, wherein a first sensor unit includes a first sealed space, and a second sensor unit includes a membrane and a semi-sealed space; wherein, the semi-sealed space is located between the substrate and the device layer, or the semi-sealed space is located between the device layer and the cap, to , however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
JP 3620795 B2 discloses a capacitive pressure sensor. The internal form of the sensor includes a first layer and a second layer adhered to each other, and a cavity is formed between the layers. The first conductive film is deposited on the first layer and the second conductive film is deposited on the second layer. The first and second conductive films have corresponding first and second interconnect regions facing across the cavity. A first portion of the capacitive pressure sensor element is deposited on the first layer within the cavity and is electrically coupled to the first conductive film. A portion of the capacitive pressure sensor element is formed using the same material as the conductive film. A second portion of the capacitive pressure sensor element is deposited on the second layer in the cavity and is electrically coupled to the second conductive film. The second portion is also formed using the same material as the conductive film. The first and second portions of the capacitive pressure sensor element include capacitor electrodes or plates across the cavity and spaced apart from each other. When pressure is applied to the outer surface of the sensor, one or both of the layers are distorted to move the plate, changing the electrode or plate spacing or gap, resulting in the electrical between the electrodes as a function of pressure. Capacity changes, however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
Beekhuizen et al. PG. Pub. No.: US 2003/0033884 A1 discloses a capacitive pressure sensor, comprising: a first diaphragm including a first peripheral portion, a first surface having a first electrode deposited thereon, and a second surface having a third electrode deposited thereon; a second diaphragm including a second peripheral portion, a third surface having a second electrode deposited thereon, and a fourth surface having a fourth electrode deposited thereon, the second peripheral portion coupled to the first peripheral portion with the third surface positioned adjacent to and spaced apart from the first surface to define a first space there between; and a support member including a third peripheral portion, a fifth surface, and a sixth surface, the third peripheral portion coupled to the second peripheral portion with the fifth surface positioned adjacent to and spaced apart from the fourth surface to define a second space there between; first and second conductive films deposited on the sixth surface; a , however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
Balcarek EP 0893676 A2 discloses Combined fluid pressure and temperature sensor apparatus comprising  a housing having first and second ends, a fluid pressure receiving port disposed at the first end, a fluid pressure receiving chamber formed in the housing with the port in fluid receiving communication therewith, a tubular wall formed at the second end of the housing forming an open end,   a variable capacitor having a rigid electrically insulative substrate and opposing first and second relatively planar face surfaces and a generally circular outer periphery, a relatively flexible diaphragm formed of electrically insulative material having opposed first and second generally planar face surfaces and a generally circular outer periphery matching that of the substrate periphery, a capacitor plate disposed on the first face surface of each of the substrate and the diaphragm, the diaphragm disposed on the substrate with a generally annular glass seal therebetween disposed adjacent the peripheries of the substrate and the diaphragm, the capacitor plates being aligned and facing each other and being spaced apart by the glass seal to form a gap, the variable capacitor disposed in the housing with the second face surface of the diaphragm exposed to the fluid pressure receiving chamber, an electrically insulative connector body received in the open end of the housing, an electric circuit chamber formed between the connector body and the variable capacitor, a signal conditioning electric circuit received in the electric circuit chamber, electric terminals mounted in the connector body extending into the electric circuit chamber and being connected to the signal conditioning electric circuit, electric pins extending through the substrate aligned with the glass seal and having one end connected to the signal conditioning electric circuit, the other end of at least some electric pins electrically connected to the capacitor plates.   a temperature responsive , however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
Braunlich US PATENT No.: 4,287,553 discloses a quartz capacitive pressure transducers having a pair of electrically insulated elastic diaphragms, preferrably made of fused quartz, that are disposed adjacent one another and bonded together by a first glass frit in a spaced apart relationship to form a sealed cavity therebetween. This sealed cavity may be evacuated to whatever degree necessary to provide for the , however is silent on first pressure sensitive element and the second pressure sensitive element are positioned adjacent to each other with the first membrane and the second membrane positioned in juxtaposed relation to each other a spaced distance apart from each other so as to form a capacitor or a capacitor formed by a first electrode and a second electrode positioned inside the enclosed space and held apart from each other by one or more non-electrically conductive stand- off supports, the first electrode being resiliently deformable or flexible toward or away from the second electrode or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or a sensor element mounted on the surface of the ceramic substrate that is inside the housing, said sensor element comprising an electrically resistive material, the resistivity of which varies as a function of temperature or at least three temperature sensors located at or near the peripheral surface of the core material and spaced apart angularly in relation to each other around the heater and spaced radially outward from the heater or the Methods thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852